[Cite as State v. Levine, 2019-Ohio-265.]
                                IN THE COURT OF APPEALS OF OHIO
                                   FOURTH APPELLATE DISTRICT
                                        WASHINGTON COUNTY


STATE OF OHIO,                                     :

       Plaintiff-Appellant,                        : Case No. 18CA19

       vs.                                         :

EVAN M. LEVINE,                                    : DECISION AND JUDGMENT ENTRY


       Defendant-Appellee.                         :

_________________________________________________________________

                                             APPEARANCES:

Paul G. Bertram, III, Marietta City Law Director and Daniel Everson, Assistant Law Director,
Marietta, Ohio, for appellant.

April F. Campbell, Dublin, Ohio for appellee.


CRIMINAL APPEAL FROM MUNICIPAL COURT
DATE JOURNALIZED:1-22-19
ABELE, P.J.

         {¶ 1} This is an appeal from a Marietta Municipal Court judgment that granted a motion to

 suppress evidence filed by Evan Levine, defendant below and appellee herein. Appellant, the

 State of Ohio, assigns three errors for review:

                FIRST ASSIGNMENT OF ERROR:

                “WHETHER THE TRIAL COURT ERRED IN RULING IT WAS
                ILLEGAL TO STOP DEFENDANT’S VEHICLE WHEN THE
                TRIAL COURT FOUND THAT DEFENDANT TURNED INTO
                TWO EASTBOUND LANES RATHER THAN INTO ONE LANE;”

                SECOND ASSIGNMENT OF ERROR:
  [Cite as State v. Levine, 2019-Ohio-265.]
                 “WHETHER THE TRIAL COURT ERRED IN RULING IT WAS
                 ILLEGAL TO STOP DEFENDANT’S VEHICLE FOR A STOPPING
                 VIOLATION UNDER R.C. 4511.33 WHEN THE TRIAL COURT
                 FOUND DEFENDANT [SIC] VEHICLE STOPPED SO AS TO
                 STRADDLE THE STOP BAR (RATHER THAN STOPPING
                 BEHIND THE STOP BAR); AND”

                 THIRD ASSIGNMENT OF ERROR:

                 “WHETHER THE TRIAL COURT ERRED IN FAILING TO
                 CONSIDER THE OBJECTIVE REASONABLENESS OF THE
                 TROOPER’S BELIEF THAT THERE WAS PROBABLE CAUSE OR
                 REASONABLE SUSPICION FOR THE STOP.”

          {¶ 2} Ohio State Highway Patrol Trooper Jordan Hutton stopped the appellee on March 2,

  2018 and charged him with (1) driving under the influence (DUI) in violation of R.C.

  4511.19(A)(1)(a), (2) DUI in violation of R.C. 4511.19(A)(1)(h), (3) traffic signals/red light in

  violation of R.C. 4511.13©, and (4) failure to drive in marked lanes in violation of R.C. 4511.33.

  Appellee filed a motion to suppress the evidence and asserted, inter alia, that the officer lacked a

  reasonable suspicion or proper justification to make the investigative traffic stop.

        {¶ 3} At the suppression hearing, Trooper Hutton testified that on March 2, 2018 at

approximately 2:00 a.m., he observed a vehicle turn east from Second Street to Putnam Street, a

4-lane street.    Hutton noted that the vehicle immediately turned to the outside lane, the farthest lane

from the curb, instead of the closest lane. Hutton then followed the vehicle. Hutton stated that he

then noticed the vehicle move to the right lane and approach the flashing red light at the Third Street

intersection. Hutton explained, “I noticed the vehicle did stop at the white stop bar but his front tire

stopped beyond that. * * * his front tires stopped beyond the clearly marked white stop line, right

prior to the crosswalk at the flashing red light.” Hutton testified that after the vehicle turned south

on Third Street, he activated his lights, and the vehicle then “missed the entry to the left turn lane,
WASHINGTON, 18CA19                                                                              3

turned left, crossed the white turn lane marker line and then proceeded on to Butler Street, where he

slowed and came to a complete stop.” Hutton testified that when the appellee attempted to hand

over his license, he missed his hand. Hutton also noticed a strong odor of alcohol, that appellee

exhibited “extremely bloodshot and glassy” eyes, slurred speech and he that he appeared to be

flushed and disheveled. After the appellee exited his vehicle, Hutton asked where he came from and

he indicated a bar on Second Street.

       {¶ 4} Trooper Hutton testified that he advised the appellee of his Miranda rights and when he

asked how many drinks he had consumed, he avoided the question and became emotional, but later

stated that he had two or three beers. Hutton then asked the appellee to rate his impairment on a

scale of one to ten, and he rated himself a three. Hutton also testified that when he asked the

appellee to recite the alphabet from G to X, appellee failed in two attempts.

       {¶ 5} Trooper Hutton testified that after the appellee agreed to participate in the National

Highway Traffic Safety Administration (NHTSA) field sobriety testing battery: (1) he detected six of

six possible clues on the horizontal nystagmus test and two of two on the vertical nystagmus test; (2)

appellee started the walk and turn test prior to the completion of the instructions, raised his arms

above six inches while walking and did not touch heel to toe, turned incorrectly and indicated six of

a possible eight clues, and (3) appellee swayed during the one leg stand while in the counting

position and raised his arm approximately six inches.

       {¶ 6} Trooper Hutton then arrested the appellee and his breath sample tested at .176 grams of

alcohol per 210 liters of his breath. However, after the trial court heard testimony and viewed the

dash camera video, the court granted the motion to suppress evidence. This appeal followed.

       {¶ 7} In the case sub judice, the appellant asserts that the trial court improperly granted the
WASHINGTON, 18CA19                                                                                4

appellee’s motion to suppress evidence. “Appellate review of a motion to suppress presents a

mixed question of law and fact.” State v. Codeluppi, 139 Ohio St.3d 165, 2014-Ohio-1574, 10

N.E.3d 691, ¶ 7; State v. Davis, 2016-Ohio-3539, 67 N.E.2d 22, ¶ 18 (4th Dist.).                “When

considering a motion to suppress, the trial court assumes the role of trier of fact and is therefore in

the best position to resolve factual questions and evaluate the credibility of witnesses.” State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. Therefore, when reviewing a

ruling on a motion to suppress, we defer to the trial court’s findings of fact “if they are supported by

competent, credible evidence.” Id. “‘Accepting these facts as true, the appellate court must then

independently determine, without deference to the conclusion of the trial court, whether the facts

satisfy the applicable legal standard.’” Codeluppi at ¶ 7, quoting Burnside at ¶ 8. We review the

application of the law to the facts de novo. Burnside at ¶ 8.

       {¶ 8} In determining whether the trial court erred by granting the motion to suppress

evidence, we must consider the reasonableness of the traffic stop. “The Fourth Amendment to the

United States Constitution and the Ohio Constitution, Article I, Section 14 prohibit unreasonable

searches and seizures,” State v. Emerson, 134 Ohio St.3d 191, 2012-Ohio-5047, 981 N.E.2d 787, ¶

15, and evidence obtained from an unreasonable search and seizure should be excluded from

consideration. This court recently held “[t]o justify a traffic stop based upon reasonable suspicion,

the officer must be able to articulate specific facts that would warrant a person of reasonable caution

to believe that the driver has committed, or is committing, a crime, including a minor traffic

violation. State v. Hudson, 4th Dist. Gallia No. 17CA19, 2018-Ohio-2717, ¶ 15, quoting State v.

Taylor, 2016-Ohio-1231, 62 N.E.3d 591, ¶ 18 (4th Dist.) The existence of reasonable suspicion

depends on whether an objectively reasonable police officer would believe that the driver’s conduct
WASHINGTON, 18CA19                                                                                  5

constituted a traffic violation based on the totality of the circumstances known to the officer at the

time of the stop. Id. Finally, it is important to point out that an officer may stop a vehicle after

observing even a de minimis violation of traffic laws. See State v. Williams, 4th Dist. Ross No.

14CA36, 2014-Ohio-4897, ¶ 9, citing Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135

L.Ed.2d 89 (1996), and Dayton v. Erickson, 76 Ohio St.3d 3, 665 N.E.2d 1091 (1996), syllabus.

       {¶ 9} In case sub judice, the trial court made, inter alia, the following findings of fact: “The

officer stopped the Defendant for the following reasons: 1. Wide turn from north bound Second

Street to eastbound on Putnam Street. The Court has reviewed the video submitted into evidence

several times and concludes that Defendant did turn partly in both eastbound lanes. 2. Stopping

past the stop bar at the flashing light on Putnam at Third. Defendant used a right turn signal and

clearly established a stop for the superior road of about seven seconds. Defendant’s car straddled

the stop bar.” However, notwithstanding these factual findings that indicated violations of R.C.

4511.33 and R.C. 4511.13(C), the court held that neither violation created any justification for the

stop of the appellee’s vehicle.     The court held: “The Court declines to lump together several

observations to conclude that multiple hunches that are well-founded ultimately, create a

constitutional, Terry-type stop of Defendant’s vehicle.” As an aside, the court went on to find that

the officer was justified in expanding his stop “[b]ased on the results of the field tests as found by the

Court, the Officer had probable cause to believe the Defendant was impaired by alcohol at the time

he operated his vehicle.” After the court examined each field sobriety test, which the court noted

were performed in substantial compliance with NHRSA standards, the court determined the traffic

stop to be improper and granted the motion to suppress evidence. The appellant timely appealed the

judgment.
WASHINGTON, 18CA19                                                                                   6

                                                    I.

       {¶ 10} In its first assignment of error, appellant asserts that the trial court erred by

determining that the officer did not have justification to make the traffic stop. At the hearing,

Trooper Hutton testified that he observed the appellee swing wide when he turned from Second

Street to Putnam Street and into the far lane rather than the nearest lane.

       {¶ 11} R.C. 4511.33(A)(1) requires drivers traveling on two or more lane roads to drive “as

nearly as practicable, entirely within a single lane or line of traffic.”        R.C. 4511.36 provides

instruction about how a right hand turn should be completed: “The driver of a vehicle intending to

turn at an intersection shall be governed by the following rules: Approach for a right turn and a right

turn shall be made as close as practicable to the right-hand curb or edge of the roadway.” R.C.

4511.36(A)(1). Reading the statutes in pari materia (R.C. 4511.36(A)(1)) and (R.C. 4511.33)), we

conclude that a right hand turn into two neighboring lanes of travel, even when the two lanes run in

the same direction, constitutes a marked lanes violation.

       {¶ 12} The Supreme Court of Ohio has determined that a stop of a vehicle, when an officer

has reasonably concluded that a marked lanes violation has occurred, does not violate the Fourth

Amendment. “[W]hen an officer could reasonably conclude from a person’s driving outside the

marked lanes that the person is violating a traffic law, the officer is justified in stopping the vehicle.”

 State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 20. Further, as we

concluded in Hudson, ¶ 18, “[a] traffic stop is constitutionally valid when a law-enforcement officer

witnesses a motorist drift over the lane markings in violation of R.C. 4511.33, even without further

evidence of erratic or unsafe driving.” Hudson, citing Mays, supra, at syllabus. This court has held

that “[t]he significance of Erickson and Whren lies in their holding that even a de minimis violation
WASHINGTON, 18CA19                                                                               7

of the law provides a basis for a seizure by law enforcement officials. * * * The implication of these

decisions is that if a motorist is violating a traffic law, even in a minor aspect, * * * an officer is

justified in making the stop. * * * Certainly, even a momentary ‘bobble’ could give rise to a

reasonable, articulable suspicion, if not probable cause, to believe R.C. 4511.33 had been violated in

light of the holding and rationale in Erickson and Whren.” Hudson at ¶ 12-16. As the appellant

points out, the principle that even a momentary “bobble” from driving within marked lanes creates

probable cause or reasonable suspicion for a stop on a “marked lanes” R.C. 4511.33 violation has

been affirmed in later decisions.     See State v. Matzinger, 4th Dist. Washington No. 16CA4,

2017-Ohio-324, 81 N.E.3d 841 (traffic stop complies with the Fourth Amendment’s reasonableness

requirement if officer possesses probable cause or reasonable suspicion to believe that a driver

committed marked lanes violation); State v. Lemaster, 4th Dist. Ross No. 11CA3236,

2012-Ohio-971, ¶ 12-13 (trooper’s testimony supported marked lanes violation despite the fact

violation was not caught on video; therefore trooper had probable cause to stop); State v. Harlow, 4th

Dist. Washington No. 13CA29, 2014-Ohio-864, ¶ 14 (trial court justified in relying on trooper’s

testimony and DVD to conclude that the trooper had reasonable articulable suspicion [and probable

cause] to believe Harlow had failed to drive within the marked lanes making the stop satisfy the

Fourth Amendment); State v. Gunther, 4th Dist. Pickaway No. 04CA25, 2005-Ohio-3492, ¶ 19 (trial

court reasonably concluded officer had probable cause to stop defendant for marked lanes violation;

and State v. Tarlton, 4th Dist. Pike No. 02CA688, 2002-Ohio-5795, ¶ 11 (even the slightest

departure from the marked lane of travel on a highway results in a technical violation of R.C.

4511.33; thus officer justified in making a traffic stop even if the violation is characterized as de

minimis).
WASHINGTON, 18CA19                                                                                    8



        {¶ 13} The Ninth District considered a similar case in which the defendant “executed a wide

right-hand turn. That is, rather than pull into the right-hand lane of East Avenue when she turned

right, Ms. Graham immediately turned into its left, inside lane.” State v. Graham, 2014-Ohio-3283,

17 N.E.3d 112 at ¶ 4 (9th Dist.). The court analyzed the situation: “The question, however, was not

whether Ms. Graham had actually violated the statute.            It was whether Trooper Jackson had

reasonable suspicion to believe that a violation had occurred.” Id. at ¶ 24. Thus, the Ninth District

reversed the trial court’s granting of the motion to suppress evidence to the extent that the court

found the trooper lacked a reasonable suspicion to stop the car. Id. at ¶ 27.

        {¶ 14} In the case sub judice, after our review of the evidence and pertinent authority, we

believe that the trial court improperly concluded that the appellee’s marked lanes violation did not

provide reasonable justification for the traffic stop.        We further believe that our decision is

consistent with this district’s jurisprudence, as well as our sister districts, the Supreme Court of Ohio

and the United States Supreme Court.

        {¶ 15} Consequently, based upon the foregoing reasons, we sustain appellant’s first

assignment of error.

                                                    II.

        {¶ 16} In its second assignment of error, the appellant asserts that the trial court erred by

determining that the appellee’s failing to stop at a stop line does not constitute a justifiable basis for a

traffic stop.

        {¶ 17} At the suppression hearing, Trooper Hutton testified that he observed the appellee fail

to obey a flashing red signal. R.C. 4511.13(F)(1) provides in relevant part:
WASHINGTON, 18CA19                                                                                                                               9

         Highway traffic signal indications for vehicles and pedestrians shall have the
         following meanings: * * * Vehicular traffic, on an approach to an intersection, facing
         a flashing circular red signal indication, shall stop at a clearly marked stop line; but if
         there is no stop line, before entering the crosswalk on the near side of the intersection;
         or if there is no crosswalk, at the point nearest the intersecting roadway where the
         driver has a view of approaching traffic on the intersecting roadway before entering
         the intersection. The right to proceed shall be subject to the provisions that are
         applicable after making a stop at a stop sign.

         {¶ 18} As the appellant points out, a flashing red light operates as a stop sign, and it is

unsurprising that the R.C. 4511.13(F)(1) language closely resembles the R.C. 4511.43(A) language

applicable to stop signs:

         Except when directed to proceed by a law enforcement officer, every driver of a
         vehicle * * * approaching a stop sign shall stop at a clearly marked stop sign, but if
         none, before entering the crosswalk on the near side of the intersection, or, if none,
         then at the point nearest the intersecting roadway where th driver has a view of
         approaching traffic on the intersecting roadway before entering it. After having
         stopped, the driver shall yield the right of way to any vehicle in the intersection or
         approaching on another roadway so closely as to constitute an immediate hazard
         during the time the driver is moving across or within the intersection or junction of
         roadways.

         {¶ 19} This court has addressed the issue of a failure to stop at a stop line in State v. Hudson,

supra, 2018-Ohio-2717. In Hudson, the defendant committed several traffic violations, including

the failure to stop at a stop bar. Hudson stopped beyond another vehicle stopped at a stop sign, but

traveled through the intersection without stopping at the stop line. We held: “Hudson did not stop at

the stop line near the stop sign, but instead rolled through it while turning right.” Id. at ¶ 9. Thus,

these facts created reasonable suspicion or probable cause that the defendant failed to stop in

compliance with R.C. 4511.43(A).1


 1
 After oral argument in the the case at bar, the appellant filed additional authority. In State v. Sider, Marietta M.C.
 No. 2018 TR 2412 (July 13, 2018), the trial court found that when the defendant stopped in the turn lane at an intersection with the
 back tires of his vehicle on the stop line and one half to three-fourths of his vehicle over the line, the failure to stop before the clearly marked
WASHINGTON, 18CA19                                                                                                                         10




 stop line constituted probable cause for a traffic stop. In State v. Strahler, Marietta M.C. No. 2018 TR 1589 (May 28, 2018), the court
 determined that an intersection that did not have flashing lights, but continued to operate at green, yellow, then red light, gave the defendant
 the duty to stop behind the stop bar until the light turned green. Finally, in State v. Miller, Marietta M.C. No. 2018 TRC 5789 (Oct. 29,
 2018) the defendant stopped at a red light with front tires beyond the stop bar and the court, citing Strahler, concluded that probable cause
 existed for the traffic stop. However, the Miller court distinguished its decision in this case and noted that Levine “involved a traffic light
 that had changed to flashing “red” late at night and functioned as the equivalent of a stop sign rather than a traffic light that cycled through
 green-yellow-red. * * * [T]he driver must proceed to the point at which he has a view of approaching traffic on the intersecting road so that a
 turn can be made with safety. The drivers in Miller and Strahler faced a steady red signal and the court distinguished that the duty to stop
 has nothing to do with viewing the approaching traffic on the intersecting road (RC 4511.13(F)(1)) before moving into the intersection. As
 such, there is nothing to excuse driver ‘creep’ beyond the stop line as there was in Weihl and Levine.”
[Cite as State v. Levine, 2019-Ohio-265.]
        {¶ 20} The Third District, in a very instructive decision, examined the phrase “at a clearly

marked stop line” with respect to a R.C. 4511.43(A) (stop sign) violation, and concluded that it must

be interpreted to mean “before” rather than “on” that line. In State v. Miller, 3d Dist. Marion No.

9-14-50, 2015-Ohio-3529, ¶ 24, an officer charged a driver with failing to stop at a clearly marked

stop sign and the trial court granted a motion to suppress evidence. The Third District reversed the

judgment and cited the rules of statutory construction when a statute is ambiguous. The court held

that the Revised Code does not define “at” or what it means to stop at a clearly marked stop line.

Id. at ¶ 16.     The court noted that the Supreme Court of Ohio has not addressed the proper

interpretation of R.C. 4511.43(A), or what it means to stop at a clearly marked stop sign, that

Black’s Law Dictionary does not define “at,” and Merriam -Webster’s Collegiate Dictionary defined

“at” as “used as a function word to indicate presence or occurrence, in, on, or near.” Miller at ¶ 17.

 The court concluded that the R.C. 4511.43(A) requirement that a motorist stop at a clearly marked

stop sign is reasonably susceptible to more than one interpretation. The court then conducted a

thorough analysis of the divided courts on this issue:

        In interpreting nearly identical stop-sign statutes, some courts have concluded that so
        long as a driver stops on or near a clearly marked stop line, he or she is in compliance
        with the statute. See, e.g., State v. Drushal, 9th Dist. Wayne No. 13CA0028,
        2014-Ohio-3088, ¶ 12, 2014 WL 344101, abrogated on other grounds by Heien v.
        North Carolina, __ U.S. __, 135 S.Ct. 530, 190 L.Ed.2d 475 (2014); City of Olathe v.
        McGregor, Ks.App. No. 108, 316, 2013 WL 5870040, *3 (Oct. 25, 2013); Mumper v.
        State, Tx.App. No. 05-08-00141-CR, 2009 WL 201142, *2 (Jan. 29, 2009). Other
        courts have concluded that a driver must stop before any part of his or her vehicle
        crosses a clearly marked stop line. See e.g., People v. Wood, 379 Ill.App.3d 705,
        708-709, 318 Ill.Dec. 389, 883 N.E.2d 620 (2008); U.S. v. Mack, D.Vt. No.
        5:14-cr-28, 2014 WL 7140604, *8, fn. 6 (Dec. 12, 2014); U.S. v. Smith, M.D.Fla. No.
        2:06-cr-42-FtM-29SPC, 2006 WL 2226313, *7 (Aug. 3, 2006); State v. Daniels, 158
        So.3d 629, 630-631 (Fla.2014); People v. Binkowski, 68 Cal.Reptr.3d 741, 157
        Cal.App.4th Supp. 1, 6 (2007); State v. Denner, 298 Wis.2d 249, 726 N.W.2d 357,
        paragraph 7, fn. 2 (2006).

Miller, supra, at ¶ 18. The Third District went on to hold, “[w]e conclude that the General
WASHINGTON, 18CA19                                                                                                                            12

Assembly did not contemplate that stopping astride - where any portion of a vehicle extends across -

a clearly marked stop line would constitute compliance with R.C. 4511.43(A) and hold that a

motorist must stop his or her vehicle before the front-most portion of the vehicle breaks the plane of

the outermost edge of a clearly marked stop line. In other words, to comply with the statute, a

motorist must stop his or her vehicle before any portion of his or her vehicle crosses the edge of the

stop line that is furthest from the front-most portion of his or her approaching vehicle.” Id. at ¶ 20.

The court pointed out that the consequences of interpreting “at” to permit a motorist to stop on or

near a clearly marked stop line would not readily further any legislative purpose because (1) it would

establish a range of stopping point as opposed to a definite stopping point, (2) it would not promote

highway safety of motorists and pedestrians, and (3) it would comply with administrative

constructions of the statute via the Ohio Manual of Uniform Traffic Control Devices (OMUTCD),

which provides the official specifications for highway signs and markings as mandated by R.C.

4511.09. Id. at ¶ 21-23. We agree with the Third District’s well-reasoned analysis with respect to

R.C. 4511.13 violations.2

         {¶ 21} Additionally, in Chevron U.S.A., Inc. v. NRDC., Inc., 467 U.S. 837, 104 S.Ct. 2778,

81 L.Ed.2d 694 (1984), the court gives guidance concerning statutory interpretation. “First, always,

is the question whether [the legislature] is clear, that is the end of the matter; for the court, as well as

the agency, must give effect to the unambiguously expressed intent [of the legislature]. If, however,

the court determines [the legislature] has not directly addressed the precise question at issue, the


            2
            Appellant also raises the issue of a large vehicle, such as a school bus or tractor trailer, that could come to a complete stop with its
 front-end well into an intersection and past the pedestrian crosswalk, while a portion of the vehicle may nevertheless be stopped “at” (if
 construed as straddling) the stop line. As the appellant indicates, this interpretation could lead to absurd and unsafe results.
WASHINGTON, 18CA19                                                                               13

court does not simply impose its own construction on the statute, as would be necessary in the

absence of an administrative interpretation. Rather, if the statute is silent or ambiguous with respect

to the specific issue, the question for the court is whether the agency’s answer is based on a

permissible construction of the statute.” Chevron at 842-43.

       {¶ 22} In Ohio, the agency charged with implementing traffic law is the Ohio Department of

Transportation (ODOT). To the extent that ODOT has administratively adopted a construction of

Ohio’s stopping statutes, as detailed in the OMUTCD included in the Miller decision, we also

acknowledge that ODOT’s construction of the meaning of the statute should receive deference as per

Chevron.

       {¶ 23} Accordingly, based upon the foregoing reasons, we hold that the statutory requirement

to stop “at a clearly marked stop line” requires a driver to come to a complete stop before the vehicle

comes into contact with the stop line. In the case at bar, because the trial court found that “[t]he

Defendant’s car straddled the stop bar” during its stop at the flashing red light, we conclude that

appellant’s second assignment of error is well taken.

                                                 III.

       {¶ 24} In its third assignment of error, the appellant asserts that the proper determination of a

suppression issue related to a traffic stop requires a court to look at whether an officer’s belief is

objectively reasonable under the circumstances. In examining the officer’s actions, the United

States Supreme Court has given us this instruction:

      We have repeatedly affirmed, “the ultimate touchstone of the Fourth Amendment is
      ‘reasonableness.’” Riley v. California, 573 U.S. ––––, ––––, 134 S.Ct. 2473, 2482,
      189 L.Ed.2d 430 (2014) (some internal quotation marks omitted). To be reasonable is
      not to be perfect, and so the Fourth Amendment allows for some mistakes on the part
      of government officials, giving them “fair leeway for enforcing the law in the
      community's protection.” Brinegar v. United States, 338 U.S. 160, 176, 69 S.Ct.
WASHINGTON, 18CA19                                                                                14

       1302, 93 L.Ed. 1879 (1949). We have recognized that searches and seizures based on
       mistakes of fact can be reasonable. The warrantless search of a home, for instance, is
       reasonable if undertaken with the consent of a resident, and remains lawful when
       officers obtain the consent of someone who reasonably appears to be but is not in fact
       a resident. See Illinois v. Rodriguez, 497 U.S. 177, 183–186, 110 S.Ct. 2793, 111
       L.Ed.2d 148 (1990). By the same token, if officers with probable cause to arrest a
       suspect mistakenly arrest an individual matching the suspect's description, neither the
       seizure nor an accompanying search of the arrestee would be unlawful. See Hill v.
       California, 401 U.S. 797, 802–805, 91 S.Ct. 1106, 28 L.Ed.2d 484 (1971). The limit
       is that “the mistakes must be those of reasonable men.” Brinegar, supra, at 176, 69
       S.Ct. 1302.

       But reasonable men make mistakes of law, too, and such mistakes are no less
       compatible with the concept of reasonable suspicion. Reasonable suspicion arises from
       the combination of an officer's understanding of the facts and his understanding of the
       relevant law. The officer may be reasonably mistaken on either ground. Whether the
       facts turn out to be not what was thought, or the law turns out to be not what was
       thought, the result is the same: the facts are outside the scope of the law. There is no
       reason, under the text of the Fourth Amendment or our precedents, why this same
       result should be acceptable when reached by way of a reasonable mistake of fact, but
       not when reached by way of a similarly reasonable mistake of law.


  Heien v. North Carolina,       U.S.       , 135 S.Ct. 530, 536, 190 L.Ed.2d 475 (2014)

       {¶ 25} Thus, the question whether a traffic stop violates the Fourth Amendment * * * requires

an objective assessment of a police officer’s actions in light of the facts and circumstances. Bowling

Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-3563, 850 N.E.2d 698, at ¶ 14. “The existence of

probable cause [or reasonable suspicion] depends on whether an objectively reasonable police officer

would believe that [the driver’s] conduct * * * constituted a traffic violation, based on the totality of

the circumstances known to the officer at the time of the stop.” Id. at ¶ 16. This court has

determined that a traffic stop complies with the Fourth Amendment’s reasonableness requirement if

an officer possesses probable cause or a reasonable suspicion to believe that a driver committed a

violation. See State v. Crocker, 2015-Ohio-2528, 38 N.E.3d 359, ¶ 62 (4th Dist.); State v. Littlefield,

4th Dist. Ross No. 11CA3247, 2013-Ohio-481, ¶ 15; State v. Matzinger, 2017-Ohio-324, 81 N.E.3d
WASHINGTON, 18CA19                                                                              15

841, ¶31-33 (4th Dist.). In the case sub judice, the officer observed what he believed to be a marked

lanes violation and a stopping violation. We find nothing in the record to support a conclusion that

these perceptions were unreasonable. Based on Trooper Hutton’s testimony, we conclude that he

possessed a reasonable articulable suspicion to believe that the appellee committed the traffic

violations in question.

       {¶ 26} Thus, based upon the reasons set forth above, we hereby sustain appellant’s

assignments of error, reverse the trial court’s judgment and remand this matter for further proceedings

consistent with this opinion.

          JUDGMENT REVERSED AND CAUSE REMANDED FOR FURTHER PROCEEDINGS

                                                               CONSISTENT WITH THIS OPINION.




                                        JUDGMENT ENTRY

       It is ordered that the judgment be reversed and this cause remanded for further proceedings

consistent with this opinion. Appellee shall pay the costs herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Marietta Municipal

Court to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.

      McFarland, J.: Concurs in Judgment & Opinion as to Assignments of Error I & III; Concurs in
Judgment Only as to Assignment of Error II
WASHINGTON, 18CA19                                                                            16

       Hoover, J.: Dissents

                                            For the Court




                                            BY:
                Peter B. Abele, Presiding Judge




                                      NOTICE TO COUNSEL

        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.